Citation Nr: 0708614	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  00-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to a compensable disability rating for a 
laceration scar on the dorsal aspect of the right hand (right 
hand scar).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1960 to 
February 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO), which denied the veteran entitlement to service 
connection for a hiatal hernia and a right shoulder disorder.  
This determination also denied the veteran entitlement to an 
increased (compensable) evaluation for his service-connected 
right hand scar.

In November 2003, this matter was remanded for additional 
development and adjudication.  In this decision, the Board 
noted that, in a statement dated in February 2002, the 
veteran raised the issues of entitlement to service 
connection for a right hand disability, hypertension and 
diabetes mellitus as secondary to Agent Orange exposure.  As 
these issues had not been developed for appellate review, 
they were referred to the RO for action deemed appropriate.  
In this regard, the Board also notes that the veteran 
submitted statements in April 2004 that indicate interest in 
possibly opening or reopening claims for conditions of the 
skin, left and right shoulders, right hand, diabetes 
mellitus, hypertension, arthritis, and elevated cholesterol.  
The RO should examine the veteran's claims file regarding any 
such claims and take appropriate action as warranted.

The issues of entitlement to service connection for a hiatal 
hernia and a right shoulder disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claim, nor the revised 
criteria, which became effective August 30, 2002, are more 
favorable to the veteran's claim.

2.  The veteran's right hand scar is not deep, does not cause 
limitation of motion, is not greater that 144 square inches, 
is not unstable, and is not painful on examination.  


CONCLUSION OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for the veteran's right hand scar have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118; Diagnostic Codes 
7801 to 7805 (2002) and (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in February 2004 and October 2006, 
the RO notified the veteran of the evidence needed to 
substantiate his claims, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded, and offered to assist him in obtaining 
any relevant evidence.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These letters gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  The veteran was also 
invited to send additional evidence.  

In addition, the RO has advised the veteran of the basic law 
and regulations governing the claims, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  The veteran and 
his representative were provided with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the veteran's claims, and also of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claims, the notice was provided by the RO prior to the 
October 2006 Supplemental Statement of the Case, and also 
prior to the transfer and certification of the veteran's case 
to the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claims.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment records, VA examination 
reports, and statements submitted by the veteran in support 
of the claims.  In addition, the Board notes that this matter 
has been previously remanded for additional development. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2006).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2006).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).
03A.

In this case, the veteran contends that a higher evaluation 
for his right hand scar is warranted.  

Here, the Board notes that, effective August 30, 2002, VA 
amended the rating schedule for evaluating skin disabilities, 
including scarring.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002) 
(to be codified at 38 C.F.R. § 4.118).  Where a law or 
regulation changes during the pendency of a claim, the Board 
must first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  The Board must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
generally consider the claim pursuant to both versions during 
the course of an appeal.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In this case, the Diagnostic Codes that govern the evaluation 
of scars did not change materially from the codes in place 
prior to August 2002.  Diagnostic Code 7805 is identical to 
the revised code.  Diagnostic Codes 7801 and 7802, prior to 
August 2002, dealt only with scars from burns, and are 
therefore not applicable to the veteran's case.  Diagnostic 
Codes 7803 and 7804 are applicable to scars that are 
superficial, poorly nourished, with repeated ulceration, or 
scars that are superficial, and are tender and painful on 
objective demonstration.  

In this case, the veteran's surgical scar is evaluated as 
noncompensable under Diagnostic Code 7805.  The medical 
evidence in this case primarily consists of a March 2004 VA 
examination.  The  examiner indicated that the veteran had a 
scar on the veteran's right hand that was 9 cm in length and 
less than 0.5 mm in width.  The scar was indicated to be 
barely perceptible, with no pain upon examination.  There was 
also no adherence to underlying tissue, and no instability, 
elevation or depression of the surface, inflammation, edema, 
keloid formation, induration or inflexibility, asymmetry or 
disfigurement.  The texture of the skin was found to be 
normal and the scar was noted to be superficial and not deep, 
with no color variation.  The veteran was diagnosed with a 
thin scar.  

Based on the foregoing, the Board finds that a compensable 
evaluation for the veteran's right hand scar is not 
warranted.  In order to warrant a higher evaluation under 
Diagnostic Code 7805, the scar must have limited the function 
of the veteran's right hand in some way.  There is no 
indication in the records, however, that the scar affects the 
function of the veteran's right hand in any way, and the 
March 2004 VA examiner specifically indicated that the 
veteran suffered no limitation of motion due to his scar.  
The veteran's scar could also be rated under Diagnostic Codes 
7801 to 7804.  These codes evaluate scars, other than head, 
face or neck, that are deep, or that cause limitation of 
motion (7801), that are superficial and that do not cause 
limitation of motion, if the area covered by the scar is 929 
square cm or greater (7802), that are superficial and 
unstable (7803), or that are superficial and painful on 
examination (7804).  In this case, the VA examiner who 
evaluated the veteran's scar, found the scar to be 9 cm by 
0.5 mm and noted that the scar was barely perceptible, with 
no pain upon examination, no adherence to underlying tissue, 
and no instability, elevation or depression of the surface, 
inflammation, edema, keloid formation, induration or 
inflexibility, asymmetry or disfigurement.  A higher 
evaluation under these Diagnostic Codes is not therefore 
available.  

In addition, the previous Diagnostic Codes also do not 
provide a higher evaluation for the veteran's scar.  As noted 
above, the Diagnostic Codes that govern the evaluation of 
scars did not change materially from the codes in place prior 
to August 2002.  Diagnostic Code 7805 is identical to the 
revised code.  Diagnostic Codes 7801 and 7802, prior to 
August 2002, dealt only with scars from burns, and are 
therefore not applicable to the veteran's case.  Diagnostic 
Codes 7803 and 7804 are applicable to scars that are 
superficial, poorly nourished, with repeated ulceration, or 
scars that are superficial, and are tender and painful on 
objective demonstration.  In this case, there is no evidence 
of repeated ulceration in the veteran's scar and the scar has 
not been found to be painful and tender on objective 
demonstration.  A compensable evaluation for the veteran's 
right hand scar is not warranted.

Here, the Board notes that the veteran's claims file was not 
reviewed by the March 2004 VA examiner in connection with his 
report.  In this regard, the Board notes that the Court of 
Appeals for Veteran's Claims (Court), in Mariano v. Principi, 
17Vet. App. 305, 311-12 (2003), held that scientific tests 
(range of motion measurements in that case) are not 
conclusions drawn by a VA examiner that would be affected by 
review of the claims file.  As a result, the Court concluded 
that the failure to review the veteran's claims file did not 
undermine the objective (range of motion) findings recorded 
by the VA examiner; these findings were considered valid 
despite flaws in the record.  Id.  The Board finds, 
therefore, that the failure to review the veteran's claims 
file in this case is harmless.  The March 2004 examiner's 
findings regarding the state of the veteran's right hand scar 
are not undermined by a failure to review the veteran's 
claims file.  The veteran has not been prejudiced by a 
decision based on the current record. 

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the veteran's disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since service 
connection was established, there is no showing that the 
veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

A compensable disability rating for a laceration scar on the 
dorsal aspect of the right hand is denied.


REMAND

For the reasons set forth below, the veteran's claims of 
entitlement to service connection for a hiatal hernia and a 
right shoulder disorder must be remanded for additional 
development and adjudication.

Here, the Board notes that the veteran underwent VA 
examinations in September 1999 in connection with these 
claims.  In one of these examinations, the examiner indicated 
that the veteran's claims file was not available for review.  
Upon examination, the entitlement to was diagnosed with a 
right shoulder condition and hiatal hernia.  In the second of 
these examinations, the veteran was diagnosed with 
glenohumeral arthritis, right shoulder, mild.  Neither 
examiner offered an opinion regarding nexus to service.  In 
this regard, the Board notes that VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the veteran's 
recitation of medical history); Owens v. Brown, 7 Vet. App. 
429 (1995).  The veteran's service medical records and other 
related documents should be reviewed by the examiner, thereby 
enabling him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. 
App. 31, 35 (1999) (error for Board to rely on inadequate 
examination).  

Based on the foregoing, the Board finds that a VA examination 
is warranted to determine whether the veteran's diagnosed 
hiatal hernia and right shoulder condition are related to or 
had their onset during service, or within one year of 
service.  See 38 U.S.C.A § 5103A (West 2002 & Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2005).

Next, the record indicates that the RO contacted the National 
Personnel Records Center (NPRC) in February 2005 requesting 
treatment records for the veteran's right shoulder from 
Balboa Naval Hospital in San Diego from 1965 to 1989.  A 
response was received from the National Personnel Records 
Center dated in March 2005 attaching 1970 San Diego clinical 
records and stating that a search for San Diego clinical 
records for 1972 failed to produce a record for the veteran.  
There is no mention of other records from the Balboa Naval 
Hospital from 1965 to 1989.  

This matter should therefore be remanded for further 
development in order to assist the veteran in obtaining these 
records.  The veteran should also be afforded an opportunity 
to submit any recent medical records or opinions pertinent to 
his claims that have not already been associated with the 
veteran's claims file.  Here, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
folder, that have treated him since 
service for hiatal hernia and for his 
right shoulder condition.  This should 
specifically include treatment records 
for the veteran's right shoulder from 
Balboa Naval Hospital in San Diego from 
1965 to 1989, and any records of the 
Houston, Texas, VA Medical Center, dated 
from September 2006.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded appropriate VA examinations to 
determine the current nature, extent and 
etiology of any hiatal hernia or right 
shoulder disability found to be present.  
All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  

The reports of examination should contain 
a detailed account of all manifestations 
of any disability found to be present.  
All necessary tests should be conducted, 
and the examiner must specify each 
diagnosis.  In doing so, the examiner 
should comment on the medical evidence of 
record and specifically offer an opinion 
as to whether it is at least as likely as 
not that the veteran's disability had its 
onset in service or within one year of 
service.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

3.   After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claims.  If any determination remains 
adverse to the veteran, he and his 
representative must be furnished a 
supplemental statement of the case, and 
be given an opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).
hiatal hernia



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


